Title: From Thomas Jefferson to Henry Voigt, 18 July 1806
From: Jefferson, Thomas
To: Voigt, Henry


                        
                            Sir
                            
                            Washington July 18. 06.
                        
                        Mr. Barnes has this moment put into my hands your favor of the 15th. I thank you for this attention and
                            knowing that my friend would rather wait any time to get a good watch, I wish you to execute the commission only when it
                            can be well done. if done as early as my return here, which will be in the beginning of October, it will be as well as at
                            any earlier time. Accept my salutations & best wishes.
                        
                            Th: Jefferson
                            
                        
                    